Citation Nr: 0702348	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with limitation of motion, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for status post medial 
meniscectomy, right knee, with instability, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to September 
1984.

The instant appeal arose from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for an 
increased rating for status post medial meniscectomy, right 
knee, with instability, and granted an increased rating, to 
30 percent, for degenerative joint disease of the right knee 
with limitation of motion.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board of Veterans' Appeals (Board) received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2006).
 
A review of the record includes a signed statement from the 
veteran, received in June 2006, which indicates that he 
wishes to withdraw all issues on appeal.  The Board finds 
that the legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2006).  Consequently, further 
action by the Board on these claims is not appropriate.  
38 U.S.C.A. § 7105(d) (West 2002).  The appellant has 
withdrawn all issues on appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed without prejudice.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


